SUMMARY ORDER
Thomas A. Williams (“Williams”) is the former Executive Director of the Civil Service Commission of Nassau County who alleges that he was fired in retaliation for his public comments before the Nassau County Legislature. Pursuant to 42 U.S.C. § 1983, Williams brought suit alleging Defendants terminated his employment in violation of the First Amendment. Williams appeals from a Memorandum & Order dated March 30, 2011, granting Defendants-Appellees’ motion for reconsideration and thereby granting summary judgment for Defendants-Appellees and dismissing Williams’s Complaint in its entirety. See Williams v. County of Nassau, 779 F.Supp.2d 276 (E.D.N.Y.2011). We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
This court reviews de novo a district court’s grant of summary judgment, “construing the evidence in the light most favorable to the nonmoving party and drawing all reasonable inferences in that party’s favor.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 358 (2d Cir.2011).
Because Williams spoke before the Nassau County Legislature not “as a citizen on a matter of public concern,” Garcetti v. Ceballos, 547 U.S. 410, 418, 126 S.Ct. 1951, 164 L.Ed.2d 689 (2006), but rather “pursuant to his official duties” as defined by this Court in Weintraub v. Board of Education, 593 F.3d 196, 203 (2d Cir.2010), we hold that Williams’s speech is not protected by the First Amendment and affirm the district court’s grant of summary judgment.
We have considered Williams’s remaining arguments and find them to be without merit. For the reasons stated above, the judgment of the district court is
AFFIRMED.